Citation Nr: 1502660	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a testicular disorder, and if so, whether service connection for that disability is warranted.

2.  Entitlement to service connection for hypoglycemia.

3.  Entitlement to service connection for right shoulder and neck lipomas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 through October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran has perfected a timely appeal of that decision.

The issue of the Veteran's entitlement to service connection for right shoulder and neck lipomas is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Rating decisions issued in January 2007, March 2007, and December 2007 each denied service connection for a testicular disorder; although the Veteran initiated a timely appeal in a January 2008 Notice of Disagreement, he did not subsequently perfect his appeal by filing a substantive appeal.

2.  The Veteran's current request to reopen his claim for service connection for a testicular disorder was received in February 2012.

3.  The evidence associated with the claims file since the RO's December 2007 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's testicular disorder was sustained during his active duty service, or, resulted from an injury or illness sustained during his active duty service.

4.  While the Veteran had a testicular disorder in the past, the record does not reflect the presence of a testicular disability during the course of the appeal.  

5.  Giving the Veteran the benefit of the doubt, his current residual surgical scarring of the testicles is related to military service.

6.  The Veteran has hypoglycemia; however, the evidence does not show that the hypoglycemia was sustained during service or as a result of an injury or illness sustained during service.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's final December 2007 decision is new and material, and the Veteran's claim for service connection for a testicular disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
 
2.  The criteria for service connection for a testicular disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for a scarring as a result of testicular surgery are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for hypoglycemia are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Regarding the issue of whether new and material evidence was received to reopen the Veteran's claim for service connection for a testicular disorder, however, the Board finds that any deficiency in notice or assistance is not prejudicial at this time given the favorable action taken below with regard to that issue.

Regarding the issues of the Veteran's entitlement to service connection for a testicular disorder and for hypoglycemia, a pre-rating March 2012 letter notified the Veteran of the information and evidence needed to substantiate his claims.  Consistent with Dingess, the letter also notified the Veteran of the process by which disability ratings and effective dates are assigned for service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, his claims were adjudicated in the RO's April 2012 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified and relevant private treatment records, and VA treatment records have been associated with the record.  The Veteran was also afforded a VA examination of his testicles in March 2012.  This examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed testicular disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

By contrast, the Board recognizes that the Veteran was not afforded a VA examination of his hypoglycemia.  In this regard, the Board points out that VCAA does not require a VA medical examination unless the medical evidence of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In other words, a VA examination is not required where the veteran has not presented a prima facie case for the benefit being sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  As discussed in the analysis below, the Board finds that there is simply no competent or credible evidence showing that the Veteran's hypoglycemia is related in any way to his active duty service.  Under the circumstances, a VA medical examination to determine the nature and etiology of the Veteran's hypoglycemia is not warranted at this time.  38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.




I.  New and Material Evidence

The Veteran's original claim for service connection for a testicular disorder was denied initially in a January 2007 rating decision, on the basis that the evidence available at that time did not show a relationship between the Veteran's disorder and his active duty service.  That decision was reaffirmed in subsequent rating decisions issued in March and December of 2007.  The Veteran initiated a timely appeal by filing a Notice of Disagreement (NOD) in January 2008.  Although a Statement of the Case (SOC) as to that issue was provided to the Veteran in July 2008, the Veteran elected to withdraw his appeal in August 2008.  Accordingly, the 2007 rating decisions are final.  38 U.S.C.A. § 7105(c).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108 , however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) , "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the more recent December 2007 decision, the record included various claims submissions and lay statements; service treatment records; service personnel records; VA treatment records dated through August 2007; private treatment records dated through October 2007; and reports from various VA examinations performed in March 2002, April 2002, March 2003, January 2004, September 2004, October 2005, July 2006, March 2007, and June 2007.

The Veteran's current request to reopen his claim for service connection for a testicular disorder was received in February 2012.  Since the December 2007 decision was issued, additional evidence has been associated with the record.  This evidence includes additional arguments raised by the Veteran in claims submissions and multiple lay statements; records for additional VA treatment received through July 2012; records for additional private treatment received through April 2012; and reports for VA examinations performed in January 2008 and March 2012.

In the claims submissions that were associated with the claims file at the time of the final December 2007 decision, the Veteran alleged that he was struck in the groin by fellow servicemen during his active duty service.  Post-service treatment records that were also available at the time of the December 2007 decision also showed that the Veteran had been diagnosed with a hydrocele and small epididymal cyst on both testicles that were revealed in a May 2007 radiological study performed at St. Elizabeth Regional Medical Center.  Those records showed that these conditions were treated surgically in August 2007.  Still, service connection for a testicular disorder was denied in the December 2007 decision because, according to the RO, the evidence at that time did not show any relationship between the Veteran's testicular condition and his active duty service.

In his June 2012 substantive appeal, the Veteran points out that he was treated during service for a testicular condition.  Indeed, the service treatment records include an August 1999 record which reflects complaints of an enlarged mass that was located over the right testicle.  

The current evidentiary record, including statements received by the Veteran since the most recent final denial of his claim, appears to raise the possibility that the Veteran's testicular disorder may have had its onset during his active duty service and/or may be related to in-service trauma to his testicles.  In view of the same, the evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  Hence, the Board finds that new and material evidence has been received and the low threshold necessary to reopen the claim has been met.  Thus, the Veteran's claim for service connection for a testicular disorder must be reopened.  This claim will next be addressed by the Board on a de novo basis.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Testicular Disorder

In summary, the Veteran alleges in his claims submissions and lay statements that, during service, he was picked on by drunk servicemen and that on these instances, he was struck in the groin and testicles.  He alleges further that he was treated during service for resulting testicular injuries and that his current testicular condition resulted from those in-service testicular injuries.

Somewhat consistent with the above, the service treatment records do show that the Veteran was treated in August 1999 for an enlarged mass that was located over the right testicle that was confirmed during a physical examination.  Interestingly, the record makes no mention of physical trauma to the groin or testicle; however, notes that the Veteran was reporting that the mass had been present since he was in the ninth grade.  A spermatocele/cystocele was diagnosed.  Notably, subsequent service treatment records make no mention of any further or ongoing testicular complaints, findings, or diagnoses.  Indeed, no such complaints are recorded in the Veteran's June 2001 separation examination; moreover, a physical examination performed at that time revealed normal findings of the genitalia.

Despite the notation in the August 1999 service treatment record that the Veteran was reporting that his right testicular mass had been present since before his entry into service, the Board notes that the Veteran's July 1996 enlistment examination report makes no mention of any reported pre-service testicular or genitourinary problems.  Similarly, a physical examination at that time revealed no evidence of any genitourinary abnormalities.

When no pre-existing disorder is noted upon entry into service, the Veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111.  In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability and held that where the veteran is presumed to have been sound upon entry, the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires a showing by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  The Federal Circuit's holding in Wagner has been codified under 38 C.F.R. § 3.304.  Consequently, if a disability was not noted at the time of entry into service and VA fails to establish by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of soundness will govern.

Here, where no genitourinary problems were noted upon the Veteran's entry into service, the Veteran must be presumed as having been sound at the time of his enlistment.  This presumption can be rebutted by only clear and unmistakable (i.e., undebatable) evidence to the contrary.  The only evidence of record which even suggests that the Veteran had a pre-service history of a testicular mass prior to service is the Veteran's own statement made during his in-service August 1999 treatment.  This reported history is not substantiated by any pre-service treatment records, nor has the Veteran expressly identified any such pre-service treatment.  Moreover, the Veteran's statement is inconsistent with the total absence of any findings of any testicular masses or other genitourinary findings during the Veteran's enlistment examination.  Under the circumstances, the Board concludes that the evidence does not clearly and unmistakably show that the Veteran had a testicular mass prior to his enlistment into service.  As such, the Board will not endeavor in any consideration of whether there was any in-service aggravation of any pre-existing testicular disorder.  Rather, service connection  for the Veteran's claimed testicular disorder will turn entirely on questions of whether the Veteran has a current disability, and if so, whether such disability has been shown as having been sustained during service or related to an injury or illness sustained by the Veteran during service.

Subject to the above, the Board notes that the relevant evidence includes VA treatment records dated August 2004, which note complaints of a feeling of right testicular fullness.  A radiological study revealed the presence of a spermatocele cyst within the right epididymis.  Subsequent VA treatment records through January 2005 show that the Veteran continued to be followed conservatively for this condition.  These records, however, do not express any opinions as to whether the right testicle spermatocele cyst was related in any way to the Veteran's active duty service.

Subsequent private treatment records show that the Veteran was followed for an ongoing epididymal mass and hydrocele in the right testicle.  An April 2007 record from Antelope Creek Family Physicians once again references reports by the Veteran that he was picked on during service and that other servicemen would strike him in the genitals.  Once again, however, no opinion was given as to whether the Veteran's condition began during active duty service or resulted from injuries sustained active duty service.  Indeed, an April 2007 record from Dr. C.E.L. notes that although the Veteran was reporting his belief that his testicular problems began as a result of trauma during service, "I certainly can't necessarily be a candidate to buy that trauma or injury, and it appears he's trying to look for some secondary gain as a result of that."

A repeat ultrasound study performed in June 2007 at Creighton University Medical Center revealed the presence of epididymal cysts in both testicles.  In August 2007, the Veteran underwent surgery to resect the right epididymal cyst, a bilateral orchiopexy, and resection of the bilateral eppendix testes and epididymis.  Again, these records provide no opinion as to the etiology of the Veteran's testicular condition.  Subsequent VA and private treatment records in the claims file do not indicate any ongoing regular treatment related to the Veteran's testicles.

In March 2012, the Veteran was afforded a VA examination.  At that time, he reported that he was having ongoing tenderness in his testicles bilaterally; but, denied having any voiding dysfunction, urinary tract or kidney dysfunction, erectile dysfunction, retrograde ejaculation, infections of the reproductive organs, or other current functional problems.  Although the Veteran apparently acknowledged that his testicle condition was resolved by his August 2007 surgery, he expressed to the examiner that he wanted to be compensated for his years of pain.

On examination, the Veteran's penis, testes, and epididymis were normal.  A residual scar apparently attributable to the Veteran's surgery was observed and measured as involving less than 39 square centimeters (six square inches) of area.  Overall, the examiner determined that the Veteran's testicular condition was resolved and that the Veteran did not have a current disability.

Also in March 2012, the Veteran returned to Dr. C.E.L. and requested that he provide a letter stating that the Veteran's disability originated during his active duty service.  Once again, a physical examination revealed no current genitourinary abnormalities.  Despite the Veteran's request, no opinion relating the Veteran's previous condition to service was given.

Overall, the evidence shows that the Veteran's testicular disorder was resolved by surgery in August 2007, and that he has not had any disability related to a testicular condition since that time.  In the absence of any evidence of a testicular disability at any time during the appeal period at issue, service connection may not be granted, as the basic elements for service connection have not been met.

In addressing lay evidence and determining its probative value, if any, attention is directed to both elements of competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

Overall, the evidence shows that the Veteran does not have a current testicular disability.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
To the extent that the evidence shows that he did previously have a testicular disability prior to his August 2007 surgery, the evidence simply does not show that the Veteran has had any testicular disability since he filed his claim to reopen in February 2012.  Accordingly, the Veteran is not entitled to service connection for a testicular disorder.  To that extent, this appeal is denied.

In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for a testicular condtion.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

Notwithstanding the foregoing, the evidence shows that the Veteran's testicles were normal upon entry into active duty.  During service he developed a testicular condition (spermatocele/cystocele).  Following service, he underwent surgical treatment for a testicular condition (epididymal cysts).  While the Veteran no longer has a testicular disability, the Veteran does have a residual scar from his testicular surgery.  Given the similarity between the Veteran's in-service complaints and complaint related to treatment leading to his 2007 surgery, the Board, giving the Veteran the benefit of the doubt, concludes that service connection for his residual surgical scar is warranted.  

	B.  Hypoglycemia

In support of his claim for service connection for hypoglycemia, the Veteran alleges in his June 2012 substantive appeal that he has had several incidences of hypoglycemia dating back to his active duty service.  Although he does not expressly recall any specific instances that occurred during his active duty service, he does assert that he was diagnosed with hypoglycemia during VA treatment in January 2012 and during private treatment in March 2012.

Contrary to the Veteran's assertions, the service treatment records do not document any in-service occurrences of hypoglycemia.  Although the Board notes that he was treated during service in July 1997 for suspected hypoglycemia after passing out, there is no indication in the service treatment records that low blood sugar was ever confirmed.  Indeed, subsequent blood tests performed in May 1998 indicated normal blood sugar levels.  During his June 2001 separation examination, the Veteran did not report any incidences of hypoglycemia, nor did he endorse any symptoms that would seem to be attributable to hypoglycemia.  Again, a physical examination performed at that time was grossly normal.

The post-service treatment records, which date from 2001, show that repeated blood tests performed through 2012 showed entirely normal glucose findings.  In a January 2012 letter, the Veteran's private physician, Dr. B.E.G., expressed that the Veteran was demonstrating hypoglycemia with symptoms of palpitations, cold hands and feet, nausea, headaches, emotional outbursts, apprehension, tremor, mental clouding, forgetfulness, and confusion.  Notably, Dr. B.E.G. acknowledged that he was unable to document instances of hypoglycemia during service.  Still, he expressed that the Veteran's current symptoms are very similar to symptoms he has with hypoglycemia, thus, he opined that it is extremely likely that the Veteran suffered from hypoglycemia during service.  It is unclear from the opinion as to why Dr. B.E.G. ascribed any significance to the fact that the Veteran's current symptoms are similar to those he has with hypoglycemia.

A February 2012 VA treatment record shows that, although the Veteran was reporting symptoms of sweating and being hungry, an inpatient 72 hour fasting hypoglycemia test was positive for post-prandial hypoglycemia.  No opinion was given as to the cause or origin of the hypoglycemia.

Overall, the evidence shows that the Veteran first experienced hypoglycemia in January 2012; however, the evidence does not show that the hypoglycemia was sustained during service, continued chronically from service, or resulted from an injury or illness sustained by the Veteran during service.  In that regard, the Board reemphasizes that the service treatment records do not show any incidences of hypoglycemia during service, nor do they show any findings of any abnormalities that are indicative of blood sugar abnormalities.

Although the Board recognizes the favorable opinion expressed in Dr. B.E.G.'s January 2012 letter, it is not inclined to assign significant probative weight to that opinion.  In that regard, Dr. B.E.G. acknowledges that there is simply no evidence of any in-service incidences of hypoglycemia.  He also does not point to any post-service incidences of hypoglycemia (other than the 2012 occurrence) that would support any finding of chronicity of hypoglycemia which date back to service.  Instead, he asserts simply that the Veteran's current symptoms are similar to those which the Veteran experiences with hypoglycemia.  On its face, such a finding would simply seem to suggest that the Veteran demonstrates current symptoms that are consistent with a current diagnosis of hypoglycemia; however, the significance of such a finding on the question of whether the current hypoglycemia is related in any way to the Veteran's active duty service does not seem to be apparent on its face.  Despite this ambiguity, Dr. B.E.G. offers no reasoning or explanation for his ultimate conclusion that it is "extremely likely" that the Veteran suffered from hypoglycemia during service.  In the absence of such an explanation, Dr. B.E.G.'s opinion is incomplete, and on its face, appears to assert no more than that the Veteran currently has hypoglycemia.  Under the circumstances, the Board is not inclined to assign any probative weight to Dr. B.E.G.'s January 2012 opinion, and instead, assigns greater weight to the other evidence of record, including the absence of any abnormalities noted in the Veteran's separation examination and the normal blood tests dating from the Veteran's separation from service through January 2012.

The Board finds that, to the extent that the Veteran's assertion that he has had chronic hypoglycemia which dates back to service are also not entitled to probative weight. In that regard, the Veteran's assertions of chronicity, although competent, are not credible because they are wholly inconsistent with the absence of any complaints or reported history of hypoglycemia or symptoms attributable to hypoglycemia during his separation examination.  Further, any assertions of chronicity dating back to his period of active duty service would also be inconsistent with the absence of any blood sugar abnormalities during service, as documented in the in-service blood test and the physical examination performed during his separation examination.  These inconsistencies again raise credibility concerns as to the Veteran's assertions of chronicity.  As such, the Board finds that such assertions are also not credible and are thus not entitled to probative weight.

The evidence shows that the Veteran did not have hypoglycemia during his active duty service, and moreover, that the Veteran's 2012 onset of hypoglycemia is not related in any way to his active duty service.  Accordingly, the Veteran is not entitled to service connection for hypoglycemia.  To that extent also, this appeal is denied.

Moreover, the Board observes that the Court of Appeals for Veterans Claims (Court) has held that a symptom or laboratory finding without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  Even were the Board to find the Veteran had hypoglycemia in service, that is a laboratory finding and therefore not a "disability" for purposes of VA compensation benefits. The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). See also 61 Fed. Reg. 20, 440 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol or actual laboratory results are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the Rating Schedule).
 
Based on the foregoing, the Board concludes that application of the benefit of the doubt in the Veteran's favor does not apply in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  Accordingly, service connection for hypoglycemia is denied.  


ORDER

New and material has been received and the Veteran's claim for service connection for a testicular disorder is reopened.

Service connection for a testicular disorder is denied.

Service connection for residual surgical scarring of the testicles is granted.

Service connection for hypoglycemia is denied.


REMAND

With regard to the issue concerning the Veteran's entitlement to service connection for residuals of right shoulder and neck lipomas, the Board finds that further development is necessary in order to afford the Veteran full due process under the laws and regulations.

In support of his claim, the Veteran alleges that he is experiencing residual numbness in the right side of his neck, as a result of removal of a lipoma from the area of the right side of his face and neck.  He expresses that he first noticed the existence of the lipoma at around the same time that he first noticed his testicular condition.

The service treatment records do not indicate any in-service treatment of a lipoma specifically, however, an August 1999 record does reference subjective complaints and objective findings of swelling located behind the Veteran's ears and chin.  These findings were diagnosed as an inflamed follicle.  The examining physician did not, however, provide any specifying characteristics or findings in support of that diagnosis, nor did he provide any other explanation for the diagnosis.

An April 2012 letter from Dr. A.W. of Methodist Estabrook Cancer Center expresses that the Veteran was seen in January 2012 for a large right supraclavicular mass.  According to the Veteran, he first noticed the mass in 1999 (during his period of active duty service, and perhaps concurrent with the aforementioned swelling noted in the August 1999 service treatment record) and the swelling became gradually larger over the years.  According to Dr. A.W., the mass was excised and a biopsy determined that it was a large benign lipoma.  Interestingly, Dr. A.W. notes that the Veteran has had a history of apparently recurring lipomas in chest and back.

Although, as noted above, Dr. A.W. reports that the Veteran has had a history of recurring lipomas, the records associated with the claims file do not contain records related to treatment for such conditions.  It would appear possible, based on Dr. A.W.'s April 2012 letter, that such conditions were treated by him at Methodist Estabrook Cancer Center; however, VA has not undertaken any efforts thus far to obtain the Veteran's complete treatment records from that facility.  VA must make such efforts at this time.  38 C.F.R. § 3.159(c)(1).  Additionally, and in an effort to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for his lipomas.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

The Veteran should also be arranged to undergo a VA examination to determine whether the Veteran's currently recurring lipomas and any associated residuals are related in any way to the swelling noted in the August 1999 service treatment record, or, to any other injury or illness sustained by the Veteran during his active duty service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for right shoulder and neck lipomas.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain records for treatment from Dr. A.W. of Methodist Estabrook Cancer Center, and also, to arrange a VA examination of his recurring lipoma condition.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his recurring lipoma condition.
 
2.  Make efforts to obtain the Veteran's treatment records from Dr. A.W. of Methodist Estabrook Cancer Center, and the records for any other private or VA treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, to determine the nature and etiology of his claimed recurring lipoma condition and any associated residuals.  For purposes of the examination, the examiner should note that the Veteran was treated during service in August 1999 for swelling around the ears and chin and that the Veteran has alleged that he has experienced ongoing facial swelling since that time.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide a diagnosis pertinent to the Veteran's claimed lipoma condition and any associated residuals. 

The examiner should also consider and address the following medical questions:

a) is the swelling noted during in-service treatment in August 1999 might have been more accurately diagnosed as a lipoma?

b) is it at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorders, and any associated residuals, are related etiologically to the swelling noted during treatment in August 1999, or, any other injury or illness sustained by the Veteran during his active duty service?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for disorders of the right shoulder and neck lipoma should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


